United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, SOUTHEASTERN
PROCESSING & DISTRUBUTION CENTER,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1807
Issued: January 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2007 appellant, through his attorney, filed a timely appeal from a
February 21, 2007 merit decision of the Office of Workers’ Compensation Programs denying his
claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has a ratable permanent impairment of the left upper
extremity.
FACTUAL HISTORY
This case is before the Board for the second time. In the first appeal, the Board affirmed
a March 4, 2005 Office decision finding that appellant did not have a ratable impairment of the

left upper extremity.1 The Board determined that Dr. David Weiss, an osteopath and appellant’s
attending physician, did not provide an impairment rating in conformance with the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th
ed. 2001).2 The Board found that the opinion of Dr. Steven J. Valentino, an osteopath, who
provided a second opinion examination, represented the weight of the medical evidence and
established that appellant had no impairment due to his accepted condition of left lateral
epicondylitis.3 The findings of fact and conclusions of law from the prior decision are hereby
incorporated by reference.
On January 18, 2006 Dr. Weiss reviewed Dr. Valentino’s report and maintained that it
was unclear whether he specifically evaluated wrist extension strength in finding normal strength
on examination. He noted that, in a May 31, 2001 examination, he found that appellant had
Grade 4/5 weakness on wrist extension. Dr. Weiss asserted that he measured appellant’s grip
strength three times and found that he had a right and left grip strength deficit of 10 percent. He
noted, however, that he could not combine the nine percent impairment for motor deficit and the
10 percent impairment due to loss of grip strength under the A.M.A., Guides. Dr. Weiss
concluded that appellant had either “a nine percent left upper extremity impairment rating for
[G]rade 4/5 motor strength deficit of left wrist extension, or total left upper extremity impairment
of 10 percent if we use the grip strength deficit.”
An Office medical adviser reviewed Dr. Weiss’ January 18, 2006 report. He noted that
Dr. Richard J. Mandel, a Board-certified orthopedic surgeon, Dr. Anthony Salem, a Boardcertified orthopedic surgeon, and Dr. Valentino found normal grip strength on examination. The
Office medical adviser further determined that it was inappropriate for Dr. Weiss to use Table
16-11 on page 484 of the A.M.A., Guides to determine loss of strength as appellant did not have
a peripheral nerve injury. He also found that the A.M.A., Guides required strength testing by
“two or more trained observers” for the result to be reliable. The Office medical adviser
concluded that appellant did not have a ratable upper extremity impairment based solely on the
rating by Dr. Weiss.
By decision dated February 21, 2007, the Office denied modification of its March 4, 2005
decision.

1

Mark J. Brady, Docket No. 05-1510 (issued September 16, 2005). The Office accepted that appellant sustained
left elbow lateral epicondylitis due to factors of his federal employment. On April 17, 1998 he underwent an
excision of lipoma and a lateral epicondyle release.
2

In a report dated May 31, 2001, Dr. Weiss determined that appellant had 10 percent impairment due to loss of
grip strength according to Tables 16-32 and 16-34 on page 509 of the A.M.A., Guides and 9 percent impairment for
loss of motor strength under Tables 16-11 and 16-15 on pages 484 and 492 of the A.M.A., Guides. He combined
the 9 percent loss of motor strength with the 10 percent impairment due to loss of grip strength to find 18 percent
left upper extremity impairment. In a report dated January 3, 2005, Dr. Weiss opined that it was reasonable for a
person with lateral epicondylitis to have loss of muscle and grip strength. He noted that the radial nerve traveled by
the lateral epicondyle.
3

In a report dated May 15, 2002, Dr. Valentino found that appellant had full range of motion of the upper
extremity with no loss of sensation, function, pain, ankylosis, weakness or muscle atrophy. He diagnosed resolved
left lateral epicondylitis.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,4 and its
implementing federal regulations,5 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the American Medical Association, Guides to the Evaluation
of Permanent Impairment (5th ed. 2001) as the uniform standard applicable to all claimants.6
Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in 2001, for all
decisions made after February 1, 2001.7
ANALYSIS
The Office accepted appellant’s claim for lateral epicondylitis of the left elbow. On prior
appeal, the Board determined that the May 31, 2001 opinion of Dr. Weiss did not conform to the
A.M.A., Guides. In a May 31, 2001 report, Dr. Weiss found that appellant had a 9 percent
impairment of the left upper extremity due to motor strength deficit of the left wrist at the radial
nerve8 and a 10 percent impairment due to loss of grip strength,9 for a combined left upper
extremity impairment of 18 percent. In a January 3, 2005 report, Dr. Weiss noted that the radial
nerve went by the lateral epicondyle and could reasonably cause loss of muscle and grip strength.
The Board found that Dr. Weiss did not explain his impairment finding given the lack of
significant subjective and objective findings and further found that he improperly combined
impairments for motor weakness and loss of grip strength. The Board determined that the
opinion of Dr. Valentino, who provided a second opinion evaluation, established that appellant
had no upper extremity impairment. Dr. Valentino found essentially normal findings on
examination with no loss of range of motion, sensation, weakness, pain or atrophy.
In a report dated January 18, 2006, Dr. Weiss asserted that it was unclear from
Dr. Valentino’s report whether he had evaluated appellant’s wrist extension strength. He
indicated that he measured appellant’s grip strength three times in finding that he had a 10
percent impairment due to loss of grip strength. Dr. Weiss acknowledged that the A.M.A.,
Guides precludes the combination of motor deficit impairment and the impairment due to loss of
grip strength. He concluded that appellant had either a 9 percent impairment due to loss of motor
strength of the radial nerve or a 10 percent impairment due to loss of grip strength.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

20 C.F.R. § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

A.M.A., Guides 484, 492, Tables 16-11, 16-15. Dr. Weiss cited to Table 16-32 rather than Table 16-15 in his
report; however, this appears to be a typographical error.
9

Id. at 509, Table 16-34.

3

Regarding grip strength, the A.M.A., Guides provides that in rare cases “if the examiner
believes the individual’s loss of strength represents an impairment factor that has not been
considered adequately by other methods in the [A.M.A.], Guides, the loss of strength may be
rated separately.10 The grip strength measurements “are usually repeated three times with each
hand at different times during the examination, and the values are recorded and later
compared.”11 While Dr. Weiss indicated that he performed the grip strength measurements three
times, his May 31, 2001 report contains only one measurement for grip strength. Further, he did
not explain why he believed that the extent of appellant’s impairment was not adequately
determined by the other methods in the A.M.A., Guides.
Dr. Weiss also found that appellant had a nine percent impairment due to loss of motor
strength of the radial nerve according to Tables 16-11 and 16-15 on pages 484 and 492 of the
A.M.A., Guides. He did not, however, identify a peripheral nerve disorder in his report. Further,
Dr. Weiss did not provide maximum value for the motor deficit of the radial nerve using Table
16-15 on page 492. Table 16-15 specifies that the maximum motor deficit for the radial nerve
with loss of triceps is 42 percent and with no loss of triceps is 35 percent.12 It is unclear whether
he found a radial nerve deficit with or without triceps loss. Dr. Weiss also did not identify the
grading classification he utilized in rating the motor impairment of the left upper extremity as
required by Table 16-11 on page 484 of the A.M.A., Guides. Additionally, as previously found
by the Board, Dr. Weiss did not explain his impairment determination in view of appellant’s
minimal subjective complaints and objective findings on examination.
An Office medical adviser reviewed the May 31, 2001, January 3, 2005 and January 18,
2006 reports of Dr. Weiss and concluded that appellant had no ratable impairment. The Board
finds that the weight of the evidence fails to establish that he has a permanent impairment of the
left upper extremity.
On appeal, appellant’s attorney contends that a conflict in medical opinion exists between
Dr. Weiss and Dr. Valentino. As discussed, however, Dr. Weiss’ impairment rating is
insufficiently explained and fails to comport with the A.M.A., Guides. Thus, his opinion is
insufficient to create a conflict in medical opinion.
CONCLUSION
The Board finds that appellant does not have a ratable permanent impairment of the left
upper extremity.

10

Id. at 508.

11

Id. at 492, Table 16-15.

12

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 21, 2007 is affirmed.
Issued: January 9, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

